Exhibit Alcon Independent Director Committee Notes that Novartis’ Grossly Inadequate Merger Proposal Continues to Deteriorate Even in the Face of Alcon’s Strong Earnings o Alcon’s Strong Q1 Earnings Demonstrate Superior Growth Opportunity o Alcon Exceeds Street Estimates 28 out of 31 Quarters Since Its IPO o Novartis’ Already Grossly Inadequate Share-Based Offer Has Worsened HUENENBERG, Switzerland – April 27, 2010 – The Alcon Independent Director Committee (the “Committee”) reiterated today that the Novartis merger proposal to minority shareholders of Alcon is grossly inadequate and applauds Alcon for once again delivering strong earnings results for its first quarter. Alcon’s Q1 2010 revenue of $1.7 billion and adjusted earnings per share of $1.91 exceeded Wall Street consensus estimates by 3.6% and 9.1%, respectively. Moreover, Alcon showed strong year-over-year growth in all business segments with Pharmaceutical, Surgical and Consumer revenue increasing 16.3%, 14.7% and 13.9%, respectively. Thomas G.
